


Exhibit 10.1


AMENDING AGREEMENT
THIS AMENDING AGREEMENT dated as of this 27th day of April, 2014 by and among
(i) Westmoreland Coal Company, a corporation organized and existing under the
laws of the state of Delaware (“Coal Parent”) (ii) Westmoreland Canada Holdings
Inc., a wholly-owned Canadian subsidiary of Coal Parent, organized and existing
under the laws of the Province of Alberta (“Coal Acquiror”), (iii) Altius
Minerals Corporation, a corporation organized and existing under the laws of the
Province of Alberta, (“Royalty Parent”) (iv) Altius Prairie Royalties Corp., a
wholly-owned Canadian subsidiary of Royalty Parent organized and existing under
the laws of the Province of Alberta (“Royalty Acquiror”), (v) Sherritt
International Corporation, a corporation organized and existing under the laws
of the Province of Ontario (“Sherritt”), (vi) 1836774 Ontario Limited, a
wholly-owned subsidiary of Sherritt, organized and existing under the laws of
the Province of Ontario (“1836774”), (vii) 1683740 Alberta Ltd., a wholly-owned
subsidiary of Sherritt, organized and existing under the laws of the Province of
Alberta (“Vendor”), (viii) Prairie Mines & Royalty Ltd., an indirect and
wholly-owned subsidiary of Sherritt, organized and existing under the laws of
the Province of Alberta (“PMRL”), and (ix) Coal Valley Resources Inc., a
corporation organized and existing under the laws of the Province of Alberta
(“CVRI” and together with PMRL, the “Coal Entities”).
R E C I T A L S:
WHEREAS Coal Acquiror, Royalty Acquiror, Coal Parent, Royalty Parent, Sherritt,
the Vendor, 1836774 and the Coal Entities (collectively, the “Parties” and each
a “Party”) are parties to an Arrangement Agreement dated December 24, 2013 (the
“Arrangement Agreement”);
AND WHEREAS the Parties wish to amend the Arrangement Agreement as set forth in
this agreement (this “Amending Agreement”);
NOW THEREFORE THIS AGREEMENT witnesses that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and adequacy of which are hereby acknowledged), the
Parties agree as follows:
1.
Capitalized Terms

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Arrangement Agreement.
2.
Amendment of Arrangement Agreement

The Parties hereby agree to amend the Arrangement Agreement as follows:
(a)
by adding the words “and where context requires includes Acquireco ULC”
following the reference to “has the meaning set forth in the Preamble” in the
definition of Coal Acquiror in Section 1.1 of the Arrangement Agreement.

(b)
by adding the following definitions to Section 1.1 of the Arrangement Agreement
in appropriate alphabetical order:





--------------------------------------------------------------------------------




“LC Issuer” has the meaning set forth in Section 15.7(b);
(c)
by adding reference to “and shall exclude amounts of Indebtedness for which
payoff amounts are held in escrow to be paid in connection with the Payoff
Letter” after the reference to “provided however that the amount in (i) above
shall exclude amounts of Indebtedness pursuant to Assumed Capital Leases for up
to $153 million” in the definition of Closing Date Indebtedness in Section 1.1
of the Arrangement Agreement.

(d)
by adding reference to “the letter agreement relating to severance between
Westmoreland Coal Company, Westmoreland Canada Holdings Inc., Sherritt
International Corporation, 1683740 Alberta Ltd. and Prairie Mines & Royalty Ltd.
dated February 27, 2014” after the reference to Coal Side Letter in the
definition of Coal Ancillary Agreements in Section 1.1 of the Arrangement
Agreement.

(e)
by deleting reference to “four” in the definition of Geneseecos in Section 1.1
of the Arrangement Agreement and replacing such reference with “three”.

(f)
by deleting reference to “limited” in the definition of Landco in Section 1.1 of
the Arrangement Agreement and replacing such reference with “unlimited”.

(g)
by adding reference to “cash” before the reference to “accounts receivable” in
the definition of Net Working Capital and Coal Inventory in Section 1.1 of the
Arrangement Agreement.

(h)
by deleting the references to “June 30, 2013” in the definition of Outside Date
in Section 1.1 of the Arrangement Agreement and replacing these references with
“June 30, 2014”.

(i)
by adding reference to “the letter agreement between Sherritt, Vendor, Royalty
Acquiror and Royalty Parent dated April 23, 2014” after the reference to Royalty
Side Letter in the definition of Royalty Ancillary Agreements in Section 1.1 of
the Arrangement Agreement.

(j)
by deleting Section 11.9 to the Arrangement Agreement in its entirety and
replacing it with the Section 11.9 set forth in Schedule “A” attached hereto.

(k)
by deleting the reference to “Article 3 and Article 5” in Section 12.1(a) of the
Arrangement Agreement and replacing this reference with “Article 4 and Article
6”.

(l)
by deleting the reference to “Article 4 and Article 6” in Section 13.1(a) of the
Arrangement Agreement and replacing this reference with “Article 3 and Article
5”.

(m)
by deleting the reference to “Section 12.1” in Section 15.2(a)(v) and replacing
this reference with “Section 13.1”.

(n)
by adding the word “file” prior to the reference to “all relevant income tax
returns”, by deleting the reference to “with the relevant statutory periods” and
replacing this reference with “within the relevant statutory periods”, by
deleting the reference to “December 22, 2013” as the date of the Felesky Flynn
LLP memo and replacing this reference with





--------------------------------------------------------------------------------




“April 25, 2014” and by adding “Sherritt and” prior to the reference to “Vendor
of any obligation” in Section 15.4(b) of the Arrangement Agreement.
(o)
by deleting the reference to “the Coal Purchase Price” in Section 15.5(c) and
replacing such reference with “the aggregate of the Coal Purchase Price less the
Royalty Purchase Price and CDP Purchase Price”.

(p)
by deleting the reference to “the Coal Purchase Price” in Section 15.5(d) and
replacing such reference with “the aggregate of the Coal Purchase Price less the
Royalty Purchase Price and CDP Purchase Price”.

(q)
by labelling the current Section 15.7 of the Arrangement Agreement as Section
15.7(a) and deleting the reference to “Section 15.7” within such section and
replacing such reference with “Section 15.7(a)” and by adding the following as
Section 15.7(b) of the Arrangement Agreement:

(b)    “The parties will co-operate and take reasonable steps within their
control to cause any amounts which become owing under liabilities secured by the
Letters of Credit (as set forth in Schedule 15.7(b) hereto) to be satisfied
under the applicable replacement security provided by the Coal Parent in respect
of such liability. Notwithstanding the foregoing, subject to the provisions of
this Section 15.7(b), from and after Closing until such time as the Letters of
Credit are cancelled and returned to National Bank of Canada, in its capacity as
the issuer of the Letters of Credit (the “LC Issuer”), Coal Acquiror and Coal
Parent agree to indemnify and hold the Vendor Indemnified Parties harmless from
and against, any Losses sustained or suffered by the Vendor Indemnified Parties
to the extent arising out of or in connection with the Letters of Credit
(including, without limitation, any claims made against any Vendor Indemnified
Party by the LC Issuer or any other third party in connection with the Letters
of Credit).”
(r)
by adding as Schedule 15.7(b) “Letters of Credit” to the Arrangement Agreement,
the Schedule 15.7(b) “Letters of Credit” attached hereto.

(s)
by deleting the reference to “Section 15.7” in the first sentence of Section
15.8 of the Arrangement Agreement and replacing such reference with “Section
15.7(a)”.

(t)
by deleting the reference to “the Coal Purchase Price” in Section 15.8 and
replacing such reference with “the aggregate of the Coal Purchase Price less the
Royalty Purchase Price and CDP Purchase Price”.

(u)
by labelling the current Section 15.9 of the Arrangement Agreement as Section
15.9(a) and deleting the reference to “Section 15.9” within such section and
replacing such reference with “Section 15.9(a)” and by adding the following as
Section 15.9(b) of the Arrangement Agreement:

(b)    “The parties will co-operate and take reasonable steps within their
control to cause any amounts which become owing under liabilities secured by the
CDP Letters of Credit (as set forth in Schedule “15.9(b)” hereto) to be
satisfied under the applicable




--------------------------------------------------------------------------------




replacement security provided by the Royalty Parent in respect of such
liability. Notwithstanding the foregoing, subject to the provisions of this
Section 15.9(b), from and after Closing until such time as the CDP Letters of
Credit are cancelled and returned to the LC Issuer, Royalty Parent and Royalty
Acquiror agree to indemnify and hold the Vendor Indemnified Parties harmless
from and against, any Losses sustained or suffered by the Vendor Indemnified
Parties to the extent arising out of or in connection with the CDP Letters of
Credit (including, without limitation, any claims made against any Vendor
Indemnified Party by the LC Issuer or any other third party in connection with
the CDP Letters of Credit).”
(v)
by adding as Schedule 15.9(b) “CDP Letters of Credit” to the Arrangement
Agreement, the Schedule 15.9(b) “CDP Letters of Credit” attached hereto.

(w)
by deleting the reference to “Section 15.9” in the first sentence of Section
15.10 of the Arrangement Agreement and replacing such reference with “Section
15.9(a)”.

(x)
by adding “or Vendor” following the reference to “Sherritt” in Section 15.13 of
the Arrangement Agreement.

(y)
by deleting the reference to “Indemnity Acknowledgement Agreement between
Liberty Metals & Mining Holding, LLC, Liberty Metals & Mining Canadian Royalties
Ltd., Liberty Metals & Mining Canadian Genesee Royalties Ltd., Liberty Metals &
Mining Canadian Coal Royalties Ltd., Royalty Parent, Royalty Acquiror, Sherritt,
the Vendor and 1836774, dated the date hereof” in Section 17.9 of the
Arrangement Agreement and replacing this reference with “Indemnity
Acknowledgement Agreement between Liberty Metals & Mining Holding, LLC, Liberty
Metals & Mining Canadian Royalties Ltd., Liberty Metals & Mining Canadian
Genesee Royalties Ltd., Liberty Metals & Mining Canadian Coal Royalties Ltd.,
Royalty Parent, Royalty Acquiror, Sherritt, the Vendor and 1836774, dated
December 24, 2013, as amended on April 25, 2014”.

(z)
by deleting Schedule 1.1(a) “Plan of Arrangement” to the Arrangement Agreement
in its entirety and by replacing it with Schedule 1.1(a) “Plan of Arrangement”
attached hereto.

(aa)
by deleting Schedule 1.1(b) “Pre-Closing Reorganization Schedule” to the
Arrangement Agreement in its entirety and by replacing it with Schedule 1.1(b)
“Pre-Closing Reorganization Schedule” attached hereto.

(bb)
by deleting Schedule 2.5(a) “Target Working Capital and Coal Inventory” to the
Arrangement Agreement in its entirety and by replacing it with Schedule 2.5(a)
“Target Working Capital and Coal Inventory” attached hereto.

(cc)
by deleting Schedule 2.11 “Royalty Interest Transfer Agreement” to the
Arrangement Agreement in its entirety and replacing it with Schedule 2.11
“Royalty Interest Transfer Agreement” attached hereto.





--------------------------------------------------------------------------------




(dd)
by deleting Schedule 2.12 “Purchase Price Allocation” to the Arrangement
Agreement in its entirety and by replacing it with Schedule 2.12 “Purchase Price
Allocation” attached hereto.

(ee)
by replacing Sections 7-9 of Schedule 6 “Representations and Warranties of
Sherritt and the Vendor to Royalty Acquiror and Royalty Parent as to the Royalty
Assets and CDP Interest” to the Arrangement Agreement and replacing them in
their entirety with Sections 7-9 as set forth in Schedule “B” attached hereto.

(ff)
by adding “Other than CDP Subsidiary, Maple Leaf Regional Railway Inc. (“Maple
Leaf Subsidiary”) and Oro Del Norte S.A. (“ODN Subsidiary”), CDP has no direct
or indirect Subsidiaries and holds no shares or other ownership, equity or
proprietary interests in any other Person, directly or indirectly, and
immediately prior to the Effective Time, other than CDP Subsidiary, Maple Leaf
Subsidiary and ODN Subsidiary, CDP will have no direct or indirect Subsidiaries
and will hold no shares or other ownership, equity or proprietary interests in
any other Person, directly or indirectly.” as Section 21(f) of Schedule 6 of the
Arrangement Agreement.

(gg)
by adding “since June 29, 2001, neither Maple Leaf Subsidiary nor ODN Subsidiary
have carried on an active business” as Section 21(g) of Schedule 6 of the
Arrangement Agreement.

(hh)
by adding “neither Maple Leaf Subsidiary nor ODN Subsidiary has any direct or
indirect liabilities or material obligations, including material contractual
obligations of any nature (including, but not limited to, any guarantees), in
each case, whether accrued, absolute, contingent or otherwise.” as Section 21(h)
of Schedule 6 of the Arrangement Agreement.

(ii)
by deleting the reference to “CDP Subsidiary” in Sections 22(b), 22(d)(ii) and
22(e) of Schedule 6 of the Arrangement Agreement and replacing such references
with “CDP Subsidiary, Maple Leaf Subsidiary and ODN Subsidiary”.

(jj)
by adding “and its indirect interest in CDP Subsidiary, Maple Leaf Subsidiary
and ODN Subsidiary” after the reference to “other than the CDP Interest” in
Section 22(f) of Schedule 6 of the Arrangement Agreement.

(kk)
by deleting the references to “CDP and CDP Subsidiary” and “CDP or CDP
Subsidiary” in Sections 22(c), 33(a)(i) and 33(a)(ii) of Schedule 6 to the
Arrangement Agreement, as applicable, and replacing such references with “CDP
and its Subsidiaries” and “CDP or its Subsidiaries”, respectively.

(ll)
by deleting the reference to “of” in Section 31(c) of Schedule 6 to the
Arrangement Agreement and replacing such reference with “or”.

(mm)
by adding the following as Section 11.14 “Delivery of Books and Records”





--------------------------------------------------------------------------------




“On or before the day that is ten (10) Business Days following the Closing Date,
Sherritt and its Affiliates shall cause to be delivered to Royalty all
information in their possession or under their direct control relating to Maple
Leaf Regional Railway Inc. and Oro Del Norte S.A., including but not limited to
the constating documents, minute books, resolutions of the directors and
shareholders, share certificates, tax returns, financials statements,
correspondence with any Governmental Authority, and all other books and records
of such Subsidiaries.”
3.
Ratification of Arrangement Agreement

Except as is expressly provided for in this Amending Agreement, the Arrangement
Agreement is in all respects ratified and confirmed and all terms and conditions
thereof are and shall remain in full force and effect from the effective date of
this Amending Agreement.
4.
References to Arrangement Agreement

Any reference to the Arrangement Agreement contained in the Arrangement
Agreement, the Transaction Documents or in any other agreement between the
Parties hereafter shall be read and construed as a reference to the Arrangement
Agreement as amended by this Amending Agreement.
5.
Effective Date

The amendments to the Arrangement Agreement herein provided for shall be
effective upon the date hereof.
6.
Enurement

This Amending Agreement shall be binding upon and enure to the benefit of the
Parties and their respective successors and permitted assigns.
7.
Governing Law and Consent to Jurisdiction

This Amending Agreement shall be governed and construed in accordance with the
laws of the Province of Alberta and the federal laws of Canada applicable
therein. The parties hereto submit to the non-exclusive jurisdiction of the
courts of the Province of Alberta.
8.
Counterpart Execution

This Amending Agreement may be executed in person or via facsimile in one or
more counterparts, each of which when so executed shall be deemed an original,
and such counterparts together shall constitute one and the same instrument.


[The remainder of this page has been left blank intentionally.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed or caused this Agreement to
be executed by its duly authorized officer as of the date first written above.
 
 
WESTMORELAND COAL COMPANY
 
 
By:
/s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: General Counsel



 
 
WESTMORELAND CANADA HOLDINGS INC.
 
 
By:
/s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary



 
 
ALTIUS MINERALS CORPORATION
 
 
By:
/s/ Ben Lewis
 
Name: Ben Lewis
 
Title: Chief Financial Officer



 
 
ALTIUS PRAIRIE ROYALTIES CORP.
 
 
By:
/s/ Ben Lewis
 
Name: Ben Lewis
 
Title: Director



 
 
SHERRITT INTERNATIONAL CORPORATION
 
 
By:
/s/ David V. Pathe
 
Name: David V. Pathe
 
Title: President and CEO





[Signature page to Amending Agreement]




--------------------------------------------------------------------------------






 
 
1683740 ALBERTA LTD.
 
 
By:
/s/ Dean Chambers
 
Name: Dean Chambers
 
Title: Director and CFO



 
 
1836774 ONTARIO LIMITED
 
 
By:
/s/ Dean Chambers
 
Name: Dean Chambers
 
Title: Director and CFO



 
 
PRAIRIE MINES & ROYALTY LTD.
 
 
By:
/s/ Dean Chambers
 
Name: Dean Chambers
 
Title: Director and CFO



 
 
COAL VALLEY RESOURCES INC.
 
 
By:
/s/ Dean Chambers
 
Name: Dean Chambers
 
Title: Director and CFO





[Signature page to Amending Agreement]




